Title: To James Madison from Anthony Merry, 13 July 1804
From: Merry, Anthony
To: Madison, James



Baltimore July 13th. 1804.
Mr Merry presents his best Respects to Mr Madison. Being informed by the Note which he has had the Honor to receive from Mr Madison of the 10th. Instant that Two Letters from the Department of State had been addressed to him at Philadelphia since his Departure from Washington, he thinks it right to acquaint Mr Madison that only One of those Letters (being a very long one, dated 3d. July, with Twelve Inclosures) has been forwarded to him from Philadelphia, agreeably to the Directions for that Purpose which Mr Merry gave as soon as he found that he should be detained at Baltimore, in order that, should Mrs [sic] Madison deem it necessary, a Duplicate of the Letter which is missing may be sent to Mr Merry at this Place, where he will certainly continue to be detained till the 20th. of this Month.
